Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  at line 9 the claim states “plurality of digitizers forming areas” and should read “plurality of digitizer forming areas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation "the display panel" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim is being interpreted as though it is intended to indicate that each of the through-hole portions overlaps a corner of the digitizer assembly and does not overlap an edge of the digitizer assembly other than the corner of the digitizer assembly in plan view. Since none of the dependent claims remedy the clarity of claim 7, they are also rendered indefinite. Appropriate action is required without adding new matter.

Allowable Subject Matter
Claims 1 and 3-5 are allowable.
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the limitation of instant claim 1 wherein each of the through-hole portions overlaps a corner of the display panel and does not .
The closest prior at is Park, US 2015/0123860 A1, Chen, US 2006/01460347 A1, Jiang, US 2016/0284781 A1, Okamoto, US 2009/0275158 A1, and Miyamoto, US 2017/0136727 A1.
Park teaches forming a display module and includes a digitizer located below the display panel (abstract, 0116, 0120, and Fig. 9). Park teaches that a configuration of the display module includes sequentially laminating an impact absorbing sheet, an EMI shielding sheet, and a graphite sheet, where a ferrite sheet can be on the top or bottom of the stack (0068, 0071-0077, 0079, 0096-0097, 0099, 0100, and Fig. 5B). They also teach forming the display module where below the display panel is an antenna sheet, magnetic sheet, digitizer and/or a metal sheet, a heat-dissipation sheet, and a noise-shielding sheet (0116-0122 and Fig. 9). Therefore, Park provides the suggestion that the display module can include the digitizer layer below the display panel as in Fig. 9 followed by an impact sheet, an EMI shielding layer, a graphite heat dissipation sheet, and then the ferrite sheet because Park indicates that such films are included in the module where the ferrite sheet, graphite sheet, EMI shielding sheet, and impact absorbing sheet can be formed below the panel in the order of impact sheet, EMI shielding sheet, graphite sheet, and ferrite sheet and further they indicate in Fig. 9 that the heat dissipation sheet and EMI shielding sheet (noise-shielding sheet) can be formed below the digitizer layer, where the metal sheet is optional.
Park does not suggest forming the impact or buffer layer above the digitizer layer.

They do not teach forming a plurality of digitizer assemblies by cutting the digitizer board or forming through-hole portions in the heat dissipation layer. 
Jiang provides the suggestion to form a plurality of digitizer boards by forming a mother laminate having multiple digitizer boards followed by laser cutting the boards into individual boards (abstract, 0006, and 0030). Jiang further teaches forming through-hole patterns in the heat transfer layer so that the path which laser cutting is directly on the heat transfer pattern may be reduced so the amount of laser energy reflected at the surface of the heat transfer pattern may be reduced and the cutting efficiency may be increased (0040-0042, Fig. 3, and Fig. 5-9). Jiang teaches that the heat transfer pattern may extend along the edge of at least a portion of the substrate (0036, Fig. 3, and Fig. 5-9). Therefore, Jiang suggests forming holes in the heat 
	Okamoto provides the suggestion of using a laser cutting and blanking process to cut the digitizer assemblies (abstract and 0061). Okamoto depicts the display panels on the mother substrate as being rectangular (see for e.g. 0034 and Fig. 4A-C). 
Miyamoto suggests forming through holes at the corners of a rectangular sheet because Miyamoto teaches that such a configuration prevents a conductive layer from peeling from a substrate when pressure is applied to a film having a rectangular shape (abstract, 0117, 0120, 0122, and Fig. 8-9) where since Jiang indicates that it is desirable to form holes in the heat dissipation layer in the cutting regions, by forming through holes at the corners it will be expected to provide the benefit of preventing the film from peeling from the laminate stack after separating the plurality of rectangular digitizer assemblies from the mother substrate due to pressure at the corners of the digitizer assembly during blanking and further it will reduce the path which laser cutting is directly on the heat transfer pattern so that the amount of laser reflected at the surface of the heat transfer pattern may be reduced and the cutting efficiency may be increased.
Therefore, Park, Chen, Jiang, Okamoto, and Miyamoto provide the suggestion of forming through holes in the corners of the heat dissipation sheet, however, since Jiang indicates that it is desirable to form the holes in the heat dissipation sheet so that they extend along an edge of at least a portion of the sheet so as to improve the efficiency of cutting, there is no teaching or suggestion to form the through-hole portions so that they do not overlap an edge of the display panel or digitizer assembly, i.e. the edge of the heat 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718